Exhibit 10.47

 

LOGO [g440285pic1.jpg]   

10182 Telesis Court  |  San Diego CA  |   92121

www.ACTIVEnetwork.com

November 26, 2012

Ms. Sheryl Roland (the “Executive”)

c/o The Active Network, Inc.

10182 Telesis Court, Suite 100

San Diego, CA 92117

Dear Sheryl:

This letter agreement (the “Agreement”) states the terms and conditions
applicable to the termination of Executive’s employment with The Active Network,
Inc. All references in this Agreement to “Active” or the “Company” shall mean
The Active Network, Inc., and its subsidiaries, affiliates and related entities.

1. End of Employment. The parties hereby agree that Executive has resigned from
her employment as Executive Vice President, Human Resources of the Company, with
effect as of November 30, 2012 (the “Departure Date”).

2. Acceleration of Equity / Consideration. Within fifteen days following the
Effective Date (as defined below), in exchange for the promises set forth
herein, the Company will provide Executive with the following benefits to which
Executive is not otherwise entitled: (i) the accelerated vesting of 16,148 of
Executive’s unvested shares of the Company’s common stock which were previously
acquired by Executive upon the early exercise of options set forth on Schedule A
under the Company’s 2002 Stock Option/Stock Issuance Plan and (ii) the
accelerated vesting of 5,080 of Executive’s unvested restricted stock units set
forth on Schedule A (the “Equity Acceleration”). Executive acknowledges and
agrees that the Equity Acceleration constitutes adequate legal consideration for
the promises and representations made by Executive in this Agreement and that
the Equity Acceleration is in full discharge of (i) any and all liabilities and
obligations of the Company to Executive, monetarily or with respect to employee
benefits or otherwise (excluding Executive’s final paycheck), including but not
limited to any and all obligations arising under any alleged written or oral
employment agreement, policy, plan or procedure of the Company and/or (ii) any
alleged understanding or arrangement between Executive and the Company.

3. Return of Company Property. By the Departure Date, Executive agrees to return
to the Company all Company documents (and all copies thereof) and other Company
property that Executive has had in Executive’s possession at any time,
including, but not limited to, Company files, notes, drawings, records, business
plans and forecasts, financial information, specifications, computer-recorded
information, tangible property (including computers, telephones, and/or mobile
devices), credit cards, entry cards, identification badges and keys; and, any
materials of any kind that contain or embody any proprietary or Confidential
Information (as defined below) of the Company (and all reproductions thereof).

4. Protection of Confidential Information. Executive acknowledges that during
the course of her employment, she has had ongoing access and exposure to, and
has obtained knowledge of Confidential Information belonging to the Company. For
purposes of this Agreement, “Confidential Information” means all information
that has actual or potential economic value to the Company from not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use. Confidential Information includes, among other
things, any and all information disclosed to Executive or known by Executive as
a consequence of her employment with the Company that is not generally available
to the public (unless such information enters the public domain and becomes
available to the public through no fault on Executive’s part), about the
Company, its finances, operations, business programs, officers, directors,
partners, joint ventures, employees, contractors, vendors, suppliers, processes,
procedures manuals, computer programs, sales services, research projects,
product plans and pipelines, data, accounts, billing methods, pricing, profit
margins, sales, statistical data, business methods, systems, plans, internal

 

LOGO [g440285pic2.jpg]



--------------------------------------------------------------------------------

LOGO [g440285pic1.jpg]   

10182 Telesis Court  |  San Diego CA  |   92121

www.ACTIVEnetwork.com

 

affairs, legal affairs, potential or existing reorganization plans, clients,
transactions with clients, lists of clients’ names and addresses, sales and
marketing techniques, any and all information entrusted to the Company by third
parties and any and all information defined as a “Trade Secret” under the
Uniform Trade Secrets Act. Executive represents and warrants that she is in full
compliance with the Company’s Employee Proprietary Information and Inventions
Assignment Agreement, and will continue to comply with the terms of that
agreement. Executive agrees that she will not use, or willfully disclose to any
person, at any time, any Confidential Information, except (a) with the prior
written consent of the Company; or (b) to the extent necessary to comply with
law or the valid order of a court of competent jurisdiction, in which event
Executive shall notify the Company as promptly as practicable (and, if possible,
prior to making such disclosure). Executive also agrees to use reasonable
efforts to prevent any such prohibited use by any other person.

5. Future Cooperation. Executive agrees to cooperate reasonably with the
Company, its successors, and all the Company affiliates (including the Company’s
outside counsel) in connection with the contemplation, prosecution and defense
of all phases of existing, past and future litigation, regulatory or
administrative actions about which the Company reasonably believes Executive may
have knowledge or information. Executive further agrees to make herself
available at mutually convenient times during and outside of regular business
hours as reasonably deemed necessary by the Company’s counsel. The Company shall
not utilize this Section to require Executive to make herself available to an
extent that it would unreasonably interfere with employment responsibilities
that she may have, and shall reimburse Executive for any pre-approved reasonable
business travel expenses that she incurs on the Company’s behalf as a result of
this Section, after receipt of appropriate documentation consistent with the
Company’s business expense reimbursement policy. Executive agrees to appear
without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company calls her as a witness. Executive further
agrees that she shall not voluntarily provide information to or otherwise
cooperate with any individual or private entity that is contemplating or
pursuing litigation or any type of action or claim against the Company, its
successors or affiliates, or any of their current or former officers, directors,
employees, agents or representatives.

6. Non-Disparagement. Executive agrees not to disparage the Company, its
officers, directors, employees, shareholders, and agents, in any manner likely
to be harmful to its or their business or business reputation.

7. Executive’s General Release. In consideration of the benefits provided under
this Agreement, including without limitation the Equity Acceleration provided by
the Company to the Executive under Section 2 of this Agreement, Executive on her
own individual behalf and on behalf of her heirs, executors, administrators,
assigns and successors, fully and forever releases and discharges the Company
and each of its current, former and future parents, subsidiaries, related
entities, employee benefit plans and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, “Releasees”), with respect to any and all claims, liabilities and
causes of action, of every nature, kind and description, in law, equity or
otherwise, which have arisen, occurred or existed at any time prior to the
signing of this Agreement, arising out of, or in connection with, or resulting
from Executive’s employment with the Company, or the cessation of that
employment (the “Release”).

8. Waiver of Employment-Related Claims. Executive understands and agrees that,
with the exception of potential employment-related claims identified below, she
is waiving and releasing any and all rights or remedies she may have had or now
has to pursue against the Company or any of the Releasees for any
employment-related causes of action, including without limitation, claims of
wrongful discharge, breach of contract (including, without limitation, stock
option-related contracts and grants), breach of the covenant of good faith and
fair dealing, fraud, violation of public policy, defamation, discrimination,
personal injury, physical injury, emotional distress, claims under Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the Federal
Rehabilitation Act, the Family and Medical Leave Act,

 

LOGO [g440285pic2.jpg]



--------------------------------------------------------------------------------

LOGO [g440285pic1.jpg]   

10182 Telesis Court  |  San Diego CA  |   92121

www.ACTIVEnetwork.com

 

the Health Insurance and Portability and Accountability Act, the California Fair
Employment and Housing Act, the California Family Rights Act, the Equal Pay Act
of 1963, the provisions of the California Labor Code and any other federal,
state or local laws and regulations relating to employment, conditions of
employment (including wage and hour laws) and/or employment discrimination.
Claims not covered by Executive’s release are (i) claims for unemployment
insurance benefits, (ii) claims under the California Workers’ Compensation Act
(Executive represents, however, that she is not aware of having sustained any
work-related injuries), (iii) administrative charges before the U.S. Equal
Employment Opportunity Commission (Executive represents, however, that she is
not aware of any factual or legal basis for making any such administrative
charge), (iv) claims arising out of the breach of this Agreement and (v) any
challenge to the validity of Executive’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
Agreement. Executive expressly acknowledges that the Company would not enter
into this Agreement but for the representation and warranty that Executive is
hereby releasing any and all claims of any nature whatsoever, known or unknown,
whether statutory or at common law, which Executive now has or could assert
directly or indirectly against any of the Releasees (other than as expressly set
forth herein).

9. Waiver of Unknown Claims. Executive expressly waives any and all statutory
and/or common law rights she may have to the effect that a General Release does
not release unknown claims, including any rights under Section 1542 of the Civil
Code of the State of California, which states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HER MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH THE DEBTOR.”

Executive expressly agrees and understands that the Release given by her
pursuant to this Agreement applies to all unknown, unsuspected and unanticipated
claims, liabilities and causes of action which may exist against the Company, or
any of the other Releasees.

10. Consideration/Revocation Period. This Agreement is intended to release and
discharge any claims by Executive under the Age Discrimination and Employment
Act. To satisfy the requirements of the Older Workers’ Benefit Protection Act,
29 U.S.C. section 626(f), the parties agree as follows:

 

  (a) Executive acknowledges that she has read and understands the terms of this
Agreement.

 

  (b) Executive acknowledges that she has been advised to consult with
independent counsel regarding this Agreement, and that she has received all
counsel necessary to willingly and knowingly enter into this Agreement.

 

  (c) Executive acknowledges that she has been given at least twenty-one
(21) days to consider the terms of this Agreement (the “Consideration Period”),
has taken sufficient time to consider whether to execute it, and has chosen to
enter into this Agreement knowingly and voluntarily. Executive understands that,
at Executive’s option, Executive may elect not to use the full 21-day period. If
Executive does not present an executed copy of this Agreement to the Company on
or before the expiration of the Consideration Period, this Agreement and the
offer it contains will lapse.

 

  (d)

For seven (7) days following the execution of this Agreement (should she elect
to execute it), Executive may revoke this Agreement by delivering a written
revocation to the Company, which revocation must be received by the Company by
5:00 p.m. on the seventh day in order to be effective. This Agreement shall not
become effective until the eighth (8th) day after

 

LOGO [g440285pic2.jpg]



--------------------------------------------------------------------------------

LOGO [g440285pic1.jpg]   

10182 Telesis Court  |  San Diego CA  |   92121

www.ACTIVEnetwork.com

 

Executive executes and does not revoke it (the “Effective Date”). If Executive
either fails to sign the Agreement during the Consideration Period, or revokes
it prior to the Effective Date, she shall not receive any of the consideration
described herein, including without limitation the Equity Acceleration, and all
such consideration previously delivered, as applicable, shall be immediately
returned by Executive to the Company and/or immediately cancelled and forfeited.

 

  (e) This Agreement does not waive or release any rights or claims that
Executive may have under the Age Discrimination in Employment Act that arise
after the execution of this Agreement. In addition, this Agreement does not
prohibit Executive from challenging the validity of this Agreement’s waiver and
release of claims under the Age Discrimination in Employment Act of 1967, as
amended.

11. Non-Solicitation of Employees. Executive agrees that during the term of her
employment with the Company and for a period of one year following the Departure
Date, Executive will not either directly or indirectly solicit, induce, recruit,
hire or encourage any of the Company’s employees to leave their employment, or
attempt to solicit, induce, recruit or hire the Company’s employees, either for
herself or any other person or entity.

12. Severability. The parties agree that if any provision of the releases given
under this Agreement is found to be unenforceable, it will not affect the
enforceability of the remaining provisions and the courts may enforce all
remaining provisions to the extent permitted by law.

13. Confidentiality. The Executive agrees to keep the terms of this Agreement,
and any negotiations related thereto, completely confidential, and not to
disclose any information concerning this Agreement or its terms, except (i) to
Executive’s immediate family, legal counsel, and/or financial advisors, who will
be informed of and bound by this confidentiality clause, (ii) in response to a
subpoena issued by a court of competent jurisdiction or as otherwise required by
law, (iii) as may be necessary to enforce this Agreement, or (iv) Executive may
disclose the terms of (but not the negotiations related to) this Agreement once
the Agreement has been publicly filed with the U.S. Securities and Exchange
Commission.

14. Integrated Agreement. The parties represent and warrant that they are not
relying, and have not relied, upon any representations or statements, verbal or
written, made by any other with regard to the facts involved in this
controversy, or their rights (or asserted rights) arising out of their alleged
claims, or the execution and/or terms of this Agreement, except as provided
herein. The parties acknowledge that this Agreement contains the entire
agreement between the parties concerning its subject matter, and further
acknowledge and agree that parol evidence shall not be required to interpret the
parties’ intent. The parties acknowledge the prior existence of the Amended and
Restated Change of Control, effective July 30, 2012, by and between Executive
and the Company, and further acknowledge and agree that such agreement is
terminated and of no further force and effect. Notwithstanding anything to the
contrary set forth herein, the terms and conditions of the Employee Proprietary
Information and Inventions Assignment Agreement entered into by and between the
Executive and the Company shall remain in full force and effect.

15. Tax Liability/Indemnification. Executive assumes full responsibility for any
and all taxes, interest and/or penalties that may ultimately be assessed upon
the consideration, including the Equity Acceleration, provided hereunder. In the
event that any taxing authority seeks to collect taxes, interest and/or
penalties from the Company on the consideration, including the Equity
Acceleration, conveyed to Executive under this Agreement, Executive will hold
the Company harmless from any and all claims for such taxes, interest and/or
penalties and will indemnify the Company against any such claims.

 

LOGO [g440285pic2.jpg]



--------------------------------------------------------------------------------

LOGO [g440285pic1.jpg]   

10182 Telesis Court  |  San Diego CA  |   92121

www.ACTIVEnetwork.com

 

16. Voluntary Execution. The parties acknowledge that they have read and
understand this Agreement and that they sign it voluntarily and without
coercion. The parties further agree that if any of the facts or matters upon
which they relied in signing this Agreement prove to be otherwise, this
Agreement will nonetheless remain in full force and effect.

17. Waiver, Amendment and Modification. The parties agree that no waiver,
amendment or modification of any of the terms of this Agreement shall be
effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this Agreement shall be construed as a waiver of any other term,
condition or default.

18. Governing Law and Venue. This Agreement shall be construed as a whole in
accordance with its fair meaning and in accordance with the laws of the State of
California and the parties consent to the exclusive jurisdiction of any court of
competent jurisdiction sitting in the County of San Diego. The language of this
Agreement shall not be construed for or against any particular party. The
headings used herein are for reference only and shall not affect the
construction of this Agreement.

19. Counterparts. This Agreement may be signed in counterparts and said
counterparts shall be treated as though signed as one document.

20. Code Section 409A.

 

  (a) The compensation and benefits payable under this Agreement, including
without limitation the benefits described in Section 2 of this Agreement, are
not intended to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and, to the maximum extent permitted by applicable law, amounts payable
to Executive pursuant to Section 2 shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9) (with respect to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (with respect to short-term
deferrals). To the extent applicable, this Agreement shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder. If the Company and Executive
determine that any compensation or benefits payable under this Agreement may be
or become subject to Code Section 409A and related Department of Treasury
guidance, the Company and Executive agree to amend this Agreement or adopt other
policies or procedures (including amendments, policies and procedures with
retroactive effect), or take such other actions as the Company and Executive
deem necessary or appropriate to (i) exempt the compensation and benefits
payable under this Agreement from Code Section 409A and/or preserve the intended
tax treatment of the compensation and benefits provided with respect to this
Agreement, or (ii) comply with the requirements of Code Section 409A and related
Department of Treasury guidance.

 

  (b)

Notwithstanding anything herein to the contrary, to the extent any payments to
Executive pursuant to Section 2 are treated as non-qualified deferred
compensation subject to Section 409A of the Code, then (i) no amount shall be
payable pursuant to such section unless Executive’s termination of employment
constitutes a “separation from service” with the Company (as such term is
defined in Treasury Regulation Section 1.409A-1(h) and any successor provision
thereto) (a “Separation from Service”), and (ii) if at the time of Executive’s
Separation from Service Executive is a “specified employee” as defined in
Section 409A of the Code, as determined by the Company in accordance with
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or

 

LOGO [g440285pic2.jpg]



--------------------------------------------------------------------------------

LOGO [g440285pic1.jpg]   

10182 Telesis Court  |  San Diego CA  |   92121

www.ACTIVEnetwork.com

 

  additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to
Executive) until the date that is at least six (6) months following Executive’s
Separation from Service (or the earliest date as is permitted under Section 409A
of the Code); provided, however, that the Company shall use its reasonable
efforts to minimize such deferral and the dollar amount of payments or benefits
so impacted.

 

THE ACTIVE NETWORK, INC. By:  

/s/ Matthew Landa

  Name: Matthew Landa   Title: Chief Executive Officer

ACCEPTANCE OF AGREEMENT BY EXECUTIVE:

I hereby accept this Agreement and agree to be bound by the terms and conditions
stated in it.

Accepted this 26th day of November 2012.

 

/s/ Sheryl Roland

Sheryl Roland

 

LOGO [g440285pic2.jpg]



--------------------------------------------------------------------------------

LOGO [g440285pic1.jpg]   

10182 Telesis Court  |  San Diego CA  |   92121

www.ACTIVEnetwork.com

 

Schedule A

 

Grant

   Number of Unvested
Shares with Vesting
Acceleration  

20412409

     1,563   

20412525

     5,263   

20412577

     8,334   

20412526

     988      

 

 

 

T O T A L

     16,148         Number of Unvested
RSUs with Vesting
Acceleration        5,080   

 

LOGO [g440285pic2.jpg]